AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page I of!



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                     v.                                      (For Offenses Committed On or After November I, 1987)


              Juan Alberto Manriquez-Hernandez                               Case Number: 3:20-mj-20542

                                                                            Chandra Leigh Peterson

                                                                                                           r~t ii
                                                                            Defendant's Attorne


REGISTRATION NO. 9488 8298
                                                                                                             DI           r-;)
                                                                                                                          ~l~!;:.ll
                                                                                                                   tmv. i:,'Ml.'t!  ~
THE DEFENDANT:
                                                                                                             MAR 0 9 2020
 IZI pleaded guilty to count( s) 1 of Complaint
 D was found guilty to count(s)                                                 CLrn,< U'.i DiS IHICT COURT
   after a plea of not guilty.
                                                                          1vvV!M.::,. •·~ u,.:i1r
                                                                           BY
                                                                                                            '"""
                                                                                                         DEPUTY          -
   Accordingly, the defendant 1s adJudged gmlty of such count(s), which mvolve the followmg offense(s):
Title & Section                    Nature of Offense                                                          Count Number(s)
8: 1325                            ILLEGAL ENTRY (Misdemeanor)                                                 I
•     The defendant has been found not guilty on count( s)
                                                                         -------------------
•     Count(s)
                   - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States,
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               •    TIME SERVED                          ~\ _ _ _ _ _ _ _ _ _ days

IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property an.d all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid, If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances,

                                                                          Monday, March 9, 2020
                                                                          Date of Imposition of Sentence


Received
             ---=--------
             DUSM.                                                        HliliR~ocK
                                                                          UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                         3:20-mj-20542
